Title: From Benjamin Franklin to William Cooper, 9 March 1773
From: Franklin, Benjamin
To: Cooper, William


Sir,
London, March 9. 1773
I received duly your Favour of Dec. 8. with a Copy for myself of the Proceedings of your Town Meeting, for which please to present my respectful Thanks to the Committee. I received also a Number more for different Persons, here, which I immediately deliver’d as directed. I have also reprinted the Pamphlet to make your Grievances more generally known here, a few Copies of which I send herewith. With great Esteem, I am, Sir, Your most obedient humble Servant
B Franklin
Wm Cooper Esqr
 
Endorsed: London March 9, 1773 Dr. Benjamin Franklin’s Letter to the Town Clerk recd. April 29. 1773 Recd
